DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgement is made in that claims 1-32 have been canceled and claims 32-51 have been added in a preliminary amended for the instant application presented herein. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 32 and 46 similarly recite the following concepts and limitations:
 “…receiving, at a third moment, a first preset character from the user into the input box, wherein the first preset character indicates that the first message is complete, and wherein the third moment is later than the second moment; and displaying the first message and the second message in the dialog area, wherein the first message is displayed as a message earlier than the second message…” 
Claims 42 recites the following concepts and limitations:
“…receiving Y-1 characters that are other than the first initial character in the first message from the second terminal; and synchronously displaying, each time the first terminal receives one of the Y characters, the one of the Y characters in a first message box in the dialog area.”which are not disclosed and/or suggested in the prior-art of record either alone and/or combination.
For instance, Curry et al. (US 9,565,262 B2) (hereinafter as Curry) in a similar field of endeavor discloses a method and system for providing real-time communication via text between mobile user devices including  displaying the first at least one transmitted text sent from the first user device on the second user device in a real-time, character-by -character manner as being typed by the first user; and 
However, none of prior-art of record does not explicitly teach and/or suggest all of the limitations as highlighted above. 

4.	Thus, Claims 32-51 are considered as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

5.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

6.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Chiang (US 2019/0095422 A1) discloses a word-by-word transmission of real time text. 
B) Jo et al. (US 2019/0044985 A1) discloses a method and system for a multilateral communication service including displaying a process of a text message being entered letter by letter by a certain user in real time in a display area assigned to the users participating in a conversation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451